Citation Nr: 1330490	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  06-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pseudo-tumor due to medication. 

2. Entitlement to service connection for foot problems secondary to pseudo-tumor. 

3. Entitlement to service connection for eye problems secondary to pseudo-tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. Jurisdiction has since been transferred to the Cleveland RO.

In July 2012, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of the hearing is in the claims file.

This matter was previously before the Board in December 2012, when it was remanded for further development.  It has now been returned to the Board for further appellate action.

Previously on appeal was a claim of entitlement to service connection for a psychiatric disorder.  In the December 2012 remand, the Board also remanded that claim.  Following the Board's remand, the RO issued a rating decision in May 2013 granting service connection for schizophrenia, dissociative episodes, competent, personality disorder, sexual deviant and alcoholism, hysterical neurosis, conversion type.  The RO assigned a 100 percent schedular disability rating effective from February 18, 2004.  The Veteran has not since filed a notice of disagreement (NOD) disagreeing with the effective date assigned for the grant of service connection or the 100 percent rating.  She remains free to do so within the remainder of 1 year from the date of the May 2012 rating decision.  At present, however, that matter is not currently on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required because there was not substantial compliance with the Board's December 2012 remand directives, as follows.  

A.  Development

In the December 2012 remand, the Board directed the AOJ to obtain treatment records from the hospital where the Veteran was confined in Tulsa, Oklahoma, in or around 1970-71.  On remand, the AOJ made an appropriate attempt to obtain these records.  Notwithstanding the Board's directive and the AOJ's efforts, the Veteran wrote in December 2012 clarifying that the VA facility was actually in Topeka.  

The Board observes that the AOJ previously attempted to obtain records from the VA hospital in Topeka, but only for the years 1983 to 1986.  The VA hospital responded in July 2009 that those records were not found.  The AOJ, however, has not attempted to obtain records from the Topeka VA hospital for the years 1970 or 1971.  Accordingly, such efforts remain necessary.

B.  VA Examinations

The Board directed VA examinations to address the complex medical questions raised by this case.  The Board particularly directed a VA psychiatric examination, and asked the examiner to opine as to whether a pseudo-tumor disorder, particularly pseudotumor cerebri, may be due to service or a service-connected disability.  Upon remand, the Veteran underwent a VA psychiatric examination, along with an eye examination and a foot examination, in April 2013.  None of these VA examinations address the central question here concerning the etiology of the Veteran's pseudotumor cerebri, as requested by the Board.  

Notably, the April 2013 VA foot examiner opined that "There is no etiological association noted between the entities under discussion per medical literature review."  On a cursory reading, this opinion may appear to be a discussion of the likely etiology of the pseudotumor cerebri.  However, the VA examiner noted earlier in the same section that this examination was limited to "foot misc."  Therefore, the VA examiner's opinion may not be considered an opinion as to the pseudotumor cerebri.  Otherwise, none of the VA examiners in April 2013 addressed the question presented.  

The need for a VA examination on this question remains necessary.  Importantly, the record on appeal contains conflicting evidence as to whether the medication for the Veteran's service-connected psychiatric condition caused or contributed to her pseudotumor cerebri, as she contends.  For instance a hospital discharge in June 1988 reflects a diagnosis of pseudotumor cerebri "probably secondary to lithium."  Yet, the earlier hospital records from November 1986, when the disorder was diagnosed, indicate that this etiological relationship was considered, but then ruled out.  Specifically, it was recorded that the initial impression was that Lithium was the most likely culprit, but 3 weeks off the medication and she continued to have increased intracranial pressure.  Conversely, more recent VA treatment records again link Lithium use to her pseudotumor cerebri.  For instance, a VA doctor in June 1995 noted that the Veteran had started on Lithium, but this "caused pseudotumor cerebri - had 4 shunts."  Again in June 2001, it was indicated that the Veteran had a shunt due to a pseudo tumor "secondary to" Lithium.  The record on appeal does not resolve these conflicting assessments.  

With regard to the claimed foot condition, the April 2013 VA foot examiner opined that that "There is no etiological association noted between the entities under discussion per medical literature review."  Because the central question here concerns secondary service connection, the VA examiner's opinion is not adequate to address the aggravation theory of secondary service connection.  More specifically, the Court of Appeals for Veterans Claims (Court) has repeatedly emphasized that statements such as "no etiological association" only answers the causation theory of secondary service connection.  Accordingly, the April 2013 VA foot examination is inadequate.  

Similarly, the April 2013 VA eye examination is inadequate.  The VA examiner concluded that none of the Veterans current eye conditions "could be incurred in or caused by a claimed in-service injury, event or illness."  The VA examiner also determined that the "records show that [the Veteran] had bilateral papilledema [in October 1986] which was felt to be due to pseudotumor cerebri; her eye exam today does not show any evidence of residual damage from this or similar events."  The VA examiner did not explain the medical reasons underpinning these opinions.  This omission is significant because the remaining medical evidence tends to conflict with the April 2013 VA examiner's opinion.  For instance, ongoing VA treatment records repeatedly associate diplopia with treatment for pseudotumor cerebri.  Further, a May 2003 VA eye clinic examination shows an assessment of pseudotumor cerebri with mild, likely residual, disc edema, OU.  More recent VA outpatient records, such as in November 2011, reflect an assessment of "ca[t]a[r]arct on r[igh]t side from steroid taken for pseudotumo[r] cerebri."  The Board, in its lay capacity, is unable to resolve the conflict between the April 2013 VA examiner's opinion and the outpatient records.  Accordingly, the April 2013 VA examiner will be asked to clarify, in light of the conflicting assessments, why he reached his opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Make as many attempts as necessary to obtain all outstanding VA treatment records, including those beginning in 1970 in Topeka.  All ongoing VA treatment records should also be obtained on a continuing basis until the matter is returned to the Board.  

Otherwise, the attempts to obtain the VA records should end only when it is affirmatively determined that the records sought do not exist or that further efforts to obtain the records would be futile.  

2.  If, after making as many requests as are necessary to obtain the VA treatment records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

3.  After completing the requested development in paragraphs 1-2 above, undertake any further development warranted by the record, including obtaining any additional medical records directly identified by the Veteran or identified in the previously-obtained medical records.  Then, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed pseudotumor cerebri. Where available, the examination should be performed by a neurologist, psychiatrist, or other specialist with the appropriate skills, training, etc. to address the claimed condition.  

Accordingly, the examiner is asked to review the pertinent evidence in the claims file, including the Veteran's lay assertions, and also the prior examination results.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least an equal  probability) that the Veteran's pseudotumor cerebri had its onset during service, became manifest within a one-year period following her discharge from service, or is otherwise causally related to any event or circumstance of his active service?

(b) Without regard to the answer to question (a), is at least as likely as not that the Veteran's pseudotumor cerebri was caused by or is the result of her psychiatric condition?  The examiner is particularly asked to address the conflicting evidence indicating that the Veteran's past history of treatment with Lithium directly caused or contributed to the onset of her pseudotumor cerebri condition.  

(c) Without regard to the answer to questions (a) and (b), is at least as likely as not that the Veteran's pseudotumor cerebri has been aggravated by her psychiatric condition?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

It is imperative that the examiner provide clear and separate responses addressing the two distinct questions above involving (b) causation and (c) aggravation.  

Please articulate the reasons underpinning your opinion.  That is, please (1) identify what facts and information, whether found in the record or outside the record (i.e., medical articles or treatises), support your opinion, and 
(2) explain how those facts and information justify your opinion.

Please provide a robust rationale for all conclusions and opinions reached.  

4.  After completing the requested development in paragraphs 1-3 above, arrange for claims file to be returned the examiner who previously examined the Veteran's claimed foot condition in April 2013.  (A different examiner may address the question should the prior examiner be unavailable.) 

Accordingly, the examiner is asked to review the pertinent evidence in the claims file, including the Veteran's lay assertions, and also the prior examination results.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least an equal probability) that any foot condition was caused by or is the result of her pseudotumor cerebri or service-connected psychiatric condition?  

(b) Without regard to the answer to questions (a), is at least as likely as not that any foot condition has been aggravated by her pseudotumor cerebri or service-connected psychiatric condition?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

It is imperative that the examiner provide clear and separate responses addressing the two distinct questions above involving (a) causation and (b) aggravation.  

Please articulate the reasons underpinning your opinion.  That is, please (1) identify what facts and information, whether found in the record or outside the record (i.e., medical articles or treatises), support your opinion, and 
(2) explain how those facts and information justify your opinion.

Please provide a robust rationale for all conclusions and opinions reached.  

5.  After completing the requested development in paragraphs 1-3 above, arrange for claims file to be returned the examiner who previously examined the Veteran's claimed eye condition in April 2013.  (A different examiner may address the question should the prior examiner be unavailable.) 

Accordingly, the examiner is asked to review the pertinent evidence in the claims file, including the Veteran's lay assertions, and also the prior examination results.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least an equal probability) that any eye disorder, whether currently extant or not, was caused by or is the result of her pseudotumor cerebri or service-connected psychiatric condition?   

(b) Without regard to the answer to questions (a), is at least as likely as not that any eye disorder has been aggravated by her pseudotumor cerebri or service-connected psychiatric condition?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

It is imperative that the examiner provide clear and separate responses addressing the two distinct questions above involving (a) causation and (b) aggravation.  

It is also important that the examiner address and, to the extent possible, attempt to resolve the conflicting evidence of record indicating that the Veteran has had (i) diplopia, 
(ii) disc edema, and (iii) a cataract associated with her condition.  

Please articulate the reasons underpinning your opinion.  That is, please (1) identify what facts and information, whether found in the record or outside the record (i.e., medical articles or treatises), support your opinion, and 
(2) explain how those facts and information justify your opinion.

Please provide a robust rationale for all conclusions and opinions reached.  

6.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken above, readjudicate the remanded issues with consideration of all pertinent evidence, legal authority, and all relevant theories of entitlement.  If any benefit sought on appeal remains denied, issue the Veteran and her representative, if any, a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  Afford the appropriate time period for a response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


